DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 06/22/2020.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 06/22/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of for each product, performing a comparison of one or more locations of a shopper relative to a location of a respective product, determining based on the comparison a likelihood that the product was manually selected, and based on the likelihood identifying one or more products, which is found to be a method of organizing human activity.  The additional limitations of the claims are the terminal at which the respective product is identifier, the terminal has scales to weigh the product (claims 3, 4, 11, 16), the apparatus (claim 14), and computer program product (claim 20).  This judicial exception is not integrated into a practical application because the additional limitation simply Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “causing presentation of information regarded two or more. . . .” in lines 3-4.  This renders the claim indefinite based on the wording of “regarding” where the examiner believes this should be “regarding”.  This renders the claim indefinite because the scope of the claim is unascertainable based on the improper wording in the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2021/0342588 to Davis et al. (“Davis”).
With regard to claims 1, 14, and 20, Davis discloses the claimed method for identifying a selected product based on location, the method comprising: 
 	for each of a plurality of products, performing a comparison of one or more locations of a shopper relative to a location of a respective product (see e.g. Fig. 13, where the system determines the locations of items removed from shelves, and compared with the determined locations of shoppers

    PNG
    media_image1.png
    250
    495
    media_image1.png
    Greyscale

);  
 	for each of the plurality of products, determining, based upon the comparison of the one or more locations of the shopper relative to the location of the respective product, a likelihood that the respective product was manually selected (see e.g. Fig. 13, 

    PNG
    media_image2.png
    107
    349
    media_image2.png
    Greyscale

); and 
based on the likelihoods that respective products were manually selected, identifying one or more of the plurality of products (see e.g. Fig. 13, 

    PNG
    media_image3.png
    158
    349
    media_image3.png
    Greyscale

See also Fig. 12).  

With regard to claims 2 and 15, Davis further discloses where determining the likelihood comprises determining the likelihood that the respective product was manually selected based also upon a time at which the location of the shopper was proximate the respective product (see e.g. Fig. 9-10, and further [0099-100).  

With regard to claims 3 and 16, Davis further discloses where determining the likelihood further comprises determining the likelihood that the respective product was manually selected based upon a difference between the time at which the location of the shopper was proximate the respective product and a time at which the shopper is proximate a terminal at which the respective product is to be identified (see e.g. [0114] g(y) is a function of the time difference between the instant of the shopper's closest approach to the detected location where an item was removed, and the time point of such item removal; and, where the terminal is a camera that captures the item location removal data, and a camera that captures the shopper’s location at any given point in time).  

With regard to claim 4, Davis further discloses where the terminal comprises or is associated with scales configured to weigh the respective product (see [0131], [0226]).  

With regard to claims 5 and 17, Davis further discloses where determining the likelihood further comprises evaluating a probability function having an inverse relationship to the difference between the time at which the location of the shopper was proximate the respective product and the time at which the shopper is proximate the terminal at which the respective product is to be identified (see [0106-122], [0142], [0212]).  

With regard to claims 6 and 18, Davis further discloses where performing the comparison comprises determining, for each of the plurality of products, a minimum distance between the one or more locations of the shopper and the location of the respective product, wherein the method further comprises, for each of the plurality of products, determining a time at which the shopper was located at the minimum distance from the location of the respective product, and wherein determining the likelihood comprises determining the likelihood that the respective product was manually selected based upon the difference between the time at which the location of the shopper was located at the minimum distance from the location of the respective product and the time at which the shopper is proximate the terminal at which the respective product is to be identified.  

With regard to claim 7, Davis further discloses  A method according to Claim 1, further comprising determining the one or more locations of the shopper utilizing an indoor positioning technique (see [0059-60]).  

With regard to claim 8, Davis further discloses where determining the likelihood comprises modifying the likelihood in a manner that is dependent upon a speed at which the shopper is walking proximate the location of the respective product (see [0154]).  

With regard to claim 9, Davis further discloses where determining the likelihood comprises modifying the likelihood in a manner that is dependent upon an amount of time expended by the shopper proximate the location of the respective product (see [0154]).  

With regard to claim 10, Davis further discloses causing presentation of information regarding the one or more of the products that were identified to facilitate selection by the shopper (see [0224] and Fig. 20).  

With regard to claim 11, Davis further discloses causing presentation of information comprises causing information regarding the one or more of the products that were identified to be displayed upon a terminal that comprises or is associated with scales configured to weigh the respective product (see [0227] The shopper application operates both in store and outside the store to provide product discovery, purchase and consumption functions. This document describes the operation of the application over the product lifecycle, from product discovery, through purchase and product consumption.).  

With regard to claims 12 and 19, Davis further discloses sorting the plurality of products based upon the likelihoods that respective products were manually selected, wherein causing presentation of information regarding the one or more of the products comprises causing presentation of information regarded two or more of the plurality of products with the information ordered pursuant to the sorting (see Fig. 12, and Figs. 11A-D).  

With regard to claim 13, Davis further discloses where the shopper is associated with one or more additional shoppers, wherein performing the comparison comprises performing, for each of the plurality of products and for each of the shoppers, the comparison of one or more locations of a respective shopper relative to the location of the respective product, and wherein determining the likelihood comprises determining, for each of the plurality of products, the likelihood that the respective product was manually selected based upon the comparison of the one or more locations of the respective shoppers relative to the location of the respective product (see e.g. Figs. 11A-D).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/            Primary Examiner, Art Unit 3687